Citation Nr: 0803944	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  07-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
bilateral anterior tibial ostalgia.

2.  Entitlement to a compensable initial evaluation for 
residuals of a stress fracture of the right first metatarsal.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her mother




ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from December 2002 to 
August 2003. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In October 2007, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

During the course of the videoconference hearing, the veteran 
elected to withdraw her appeal concerning an increased rating 
under 38 C.F.R. 3.324 (2007).  Indeed, the board notes that 
in accordance with the August 2006 rating decision, a 10 
percent rating under 38 C.F.R. 3.324 was granted effective in 
August 2003.


FINDINGS OF FACT

1.  The veteran's bilateral anterior tibial ostalgia does not 
result in nonunion or malunion of the tibia and fibula, knee 
or ankle disability, limited motion of the ankle, or 
arthritis of the knee or ankle. 
 
2. The veteran's right first metatarsal stress fracture 
residuals are asymptomatic. 
 




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral anterior tibial ostalgia are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Codes 5003, 5009 (2007).
 
2. The criteria for a compensable disability rating for a 
stress fracture in the right first metatarsal are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5283 (2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a December 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of any 
further evidence she has in her possession that pertains to 
the claim.  A letter advising the veteran of the evidence and 
information needed to substantiate a claim for an increased 
rating, disability rating and effective date was issued in 
March 2006.  The claim was last readjudicated in January 2007

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, No. 06-7001.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  


The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her contentions, service 
treatment records, service personnel records, VA treatment 
records, and a VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Anterior Tibial Ostalgia

The veteran is currently assigned a noncompensable disability 
rating for bilateral anterior tibial ostalgia under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5009 by analogy to arthritis.  
Diagnostic Code 5009 also rates by analogy, and refers to 
Diagnostic Code 5002 (rheumatoid arthritis).  Under that 
code, chronic rheumatoid arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (DC 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2007). 
 
The Diagnostic Code for limitation of motion of the ankle is 
appropriate to evaluate the residuals of the veteran's 
bilateral anterior tibial ostalgia.  Diagnostic Code 5271 
provides for assignment of a 10 percent disability rating for 
moderate limited motion of the ankle and a 20 percent rating 
for marked limited motion of the ankle.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5271 (2007).  Standard motion of the ankle is 
from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71 Plate II (2007).

The Board has also considered application of Diagnostic Code 
5262, which provides for impairment of the tibia and fibula. 
When there is malunion of the tibia and fibula, Diagnostic 
Code 5262 provides for a 10 percent rating if there is slight 
knee or ankle disability, a 20 percent rating if there is 
moderate knee or ankle disability, and a 30 percent rating if 
there is marked knee or ankle disability. Diagnostic Code 
5262 (2007). Where there is non union of the tibia and 
fibula, with loose motion, requiring brace, a 40 percent 
rating is provided. Id. 
 
A VA examination dated December 2003, less than four months 
after service, indicates that the veteran reported she was 
diagnosed with stress fractures in the right tibia and 
possibly the left tibia.  The Board notes that there is no 
indication in the veteran's extensive in-service and post-
service medical records that she was diagnosed with stress 
fractures of the tibia or fibia by objective evidence.  The 
only stress fracture indicated, by objective evidence, is a 
stress fracture of the right first metatarsal, as discussed 
below.  The veteran complained of pain and stated she had a 
problem with physical activities such as standing or walking.  
The examiner reported that the veteran had tenderness to 
palpitation over both shins, particularly the distal aspect 
of the left shin.  There was no knee or ankle swelling and 
the veteran's range of motion was normal at these joints.  
The veteran has intact muscle bulk, tone and strength and she 
was able to ambulate freely, including walking on her heels 
and on her toes.  The examiner reported that the imaging 
studies of the veteran's bilateral fibula and tibia were 
within normal limits.  There was no evidence of acute or 
subacute fracture.  

A bone scan conducted in August 2004 by a private physician, 
Dr. V, indicates that there was no stress or hairline 
fracture noted and no shin splints were noted.  Additionally, 
the examiner noted that there was mild uptake within both 
patellae which was nonspecific and uptake within the tibial 
tuberosity was unremarkable.  

The veteran received a private orthopedic consult in July 
2004.  The veteran complained of tenderness over the anterior 
tibial crest of both tibiae.  There was no evidence of soft 
tissue swelling, ecchymosis or any neurologic abnormalities.  
The veteran had a full range of motion of the ankle and 
hindfoot with neutral alignment.  From radiographs, the 
examiner could discern endosteal and cortical thickening of 
both anterior cortices of the tibia; no evidence of any 
periosteal reaction or cortical or intramedullary lucencies 
or abnormalities; and no evidence of any soft tissue 
swelling.  The examiner's assessment was bilateral leg pain, 
shin splints versus stress reactions; and possible premature 
osteoporosis.  

A treatment note signed by a physical therapist dated July 
2004 indicates that the veteran slid into second base, 
bruising her right shin badly.  After that event, the veteran 
did not exercise for 7 weeks.  

A treatment note signed by a physical therapist dated 
September 2004 indicates that the veteran was playing 
baseball competitively.  

A treatment note from May 2005 signed by Dr. G indicates that 
the examiner reviewed the veteran's military records.  She 
stated the veteran suffered from persistent pain with mild 
improvement with rest; however, she was not sure that old 
stress fractures would cause such persistent and disabling 
pain.   

An August 2005 orthopedist consult indicates that the 
veteran's most recent bone scan showed no evidence of stress 
fractures.  The veteran's right leg had full range of motion; 
no effusion within the knee; she had a solid endpoint on 
Lachman testing; no varus and valgus instability was noted; 
however, the veteran complained of significant discomfort 
with palpitation at all areas down the leg.  The examiner 
indicates that there is also almost hypersensitivity and 
certainly some allodynia.  The examiner prescribed Neutontin 
for the veteran's pain.  

A September 2005 treatment note signed by Dr. G indicates 
that the veteran had a motorcycle accident, suffering from 
extensive abrasions and deep lacerations to her right leg.  
There was no bone injury but there was significant non-weight 
bearing pain.  

The veteran's parents submitted a statement dated June 2006 
indicating that the veteran had ongoing pain in her shins 
since her time in-service.  

The veteran's physician, Dr. G, submitted a statement dated 
February 2006 indicating that the veteran has chronic pain in 
her lower legs.  

An orthopedic specialist, Dr. N, submitted a statement dated 
February 2006 indicating that he had been treating the 
veteran for problems in her right foot and shin, diagnosed as 
shin splints and/or stress reactions.  Those problems became 
further complicated by overlying complex regional pain 
syndrome issues.  The orthopedic specialist relates that as 
soon as that problem started to resolve, she unfortunately 
had a motorcycle accident which resulted in severe 
lacerations and injuries to her right leg, both of the 
extensor mechanism and across the top of the tibia.  The 
orthopedic specialist had referred the veteran to a pain 
specialist after her extensive lacerations were healing.  

A VA examination dated August 2006 states that the veteran 
was claiming severe pain.  The examiner indicates that a 
review of the veteran's claims file revealed no radiological 
evidence of stress fractures in the tibia or fibula, 
bilaterally.  The veteran claimed that she had to take 
frequent breaks from her office job due to her severe pain; 
however, she had not missed work due to her claimed 
condition.  She used no crutches, brace, cane or corrective 
shoes.  The examiner states the veteran was histrionic at 
times, claiming severe pain even with light touch to the 
pretibial area.  The veteran had full range of motion of the 
right ankle, dorsiflexion 0 to 20 degrees (with increased 
pain from 10 to 20 degrees); plantar flexion from 0 to 45 
degrees (with increased pain from 30 to 45 degrees).  There 
was no varus or valgus angulation of the os calcis in 
relation to the long axis of the tibia and fibula.  DeLuca 
testing showed a claim of increased pain after two 
repetitions and complaints of increased fatigue and 
stiffness.  Muscle mass and strength appeared within normal 
limits symmetrically; there was no edema; and neurological 
examination of the lower extremities was non-focal.  The 
veteran was able to walk 20 feet (with increased pain 
thereafter) unassisted but with a limp favoring her right 
side.  The examiner states that although the veteran appears 
to be in some discomfort her claimed pain level is 
inconsistent with observation and physical evidence.  The 
examiner diagnosed the veteran with bilateral anterior tibial 
ostalgia of unknown etiology and post-traumatic right 
proximal metatarsal ostalgia due to an old, healed mild 
stress fracture.  The examiner stated that the veteran's 
current level of impairment at that time appeared to be mild 
at baseline and moderate at flare ups as she does manage to 
do routine activities and work a job without taking time off 
for her disabilities.  The examiner indicated a mental health 
evaluation would be useful in ruling out behavioral health 
issues as relating to her embellished level of pain.       

The veteran subsequently had an MRI at the VA during August 
2006.  The findings were a tear of the anterior tibiofibular 
ligament which appeared to be chronic due to the lack of 
edema or hemorrhage.  The posterior tibiofibular ligament was 
also torn with high signal fluid around it indicating that 
this may be an acute finding.  There could also have been a 
tear of the tibiocalcaneal ligament medially.  There was no 
bone marrow abnormality, no significant joint effusion, and 
the tendons around the ankle appeared to be intact.  

The Board notes that the veteran indicated during her 
testimony before the undersigned Acting Veterans Law Judge 
that she would be undergoing right tendon repair surgery 
during December 2007.  The Board further notes that this 
condition is not service-connected at present.   
 
A compensable rating by application of Diagnostic Code 5271 
would not be appropriate because the veteran has no 
limitation of motion of the ankle of either leg.  
Additionally, concerning the applicability of Diagnostic Code 
5262 for a disability of the tibia or fibula, since there is 
no evidence of the malunion or nonunion or nonunion of the 
tibia or fibula, this Diagnostic Code is inapplicable in the 
current circumstances. 

The Board finds that Diagnostic Code 5003, for degenerative 
arthritis is not for application. There are no x-ray findings 
of arthritis and no evidence of record indicating that the 
veteran suffers from arthritis involving her service-
connected bilateral anterior tibial ostalgia

The Board further finds that although the Diagnostic Code 
5002 allows for a 10 percent rating the limitation of motion 
of minor joints affected when the veteran receives a 
noncompensable rating under the appropriate Diagnostic Codes; 
in this instance, there is no objective evidence that the 
veteran has demonstrated a limitation of range of motion at 
any time during the rating period. 
 
While the Board acknowledges the veteran's consistent 
complaints of pain and findings of pain on palpation, the 
DeLuca factors apply specifically to limitation of motion due 
to pain, which was not demonstrated. See 38 C.F.R. § 4.40, 
4.45 (2007). Additionally, the VA examiner in August 2006 
stated that the veteran's description of pain were 
inconsistent with physical examination and observation of the 
veteran at the examination.  
 
In sum, the objective manifestations of the veteran's 
bilateral anterior tibial ostalgia are currently minimal and 
does not result in such symptomatology as would warrant a 
compensable rating on the basis of limitation of motion. The 
Board further notes that there is no X-ray evidence of 
arthritis resulting from or associated with the veteran's 
bilateral anterior tibial ostalgia.  Thus, the 10 percent 
alternative rating under Diagnostic Code 5003 is not for 
application with respect to either lower extremity.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  
 
First Right Metatarsal

The veteran is currently assigned a noncompensable disability 
rating for residuals of a stress fracture of the right first 
metatarsal under 38 C.F.R. § 4.71a, Diagnostic Code 5283, 
which provides that tarsal, or metatarsal bones, malunion of, 
or nonunion of, injury warrants a 10 percent rating if it is 
moderate.  A 20 percent evaluation is warranted if the 
disorder is moderately severe, and a 30 percent evaluation is 
provided if the disorder is severe.  In the veteran's case, 
the residuals of a stress fracture of the right first 
metatarsal, while detectible by x-ray, are essentially 
asymptomatic. 

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation. A 20 percent rating 
requires moderately severe residuals. Severe residuals of 
foot injuries warrant a 30 percent evaluation. 38 C.F.R. § 
4.71a. 
 
The General Counsel for VA, in a precedent opinion dated 
August 14, 1998, (VAOPGCPREC 9-98) held that if a disability 
rating was established under Diagnostic Code 5284, the 
availability of a separate rating under Diagnostic Code 
5003/5010 and the applicability of sections 4.40, 4.45, and 
4.59 depend upon the manifestations compensated under 
Diagnostic Code 5284. 
 
The General Counsel noted that Diagnostic Code 5284 is a more 
general Diagnostic Code under which a variety of foot 
injuries may be rated; that some injuries to the foot, such 
as fractures and dislocations for example, may limit motion 
in the subtalar, midtarsal, and metatarsophalangeal joints; 
and that other injuries may not affect range of motion. Thus, 
General Counsel concluded that, depending on the nature of 
the foot injury, Diagnostic Code 5284 may involve limitation 
of motion and therefore require consideration under sections 
4.40 and 4.45. VAOPGCPREC 9-98. 

In this case, the evidence does not support attribution of 
any significant symptomatology to the veteran's residuals of 
a stress fracture of the right first metatarsal.  The Board 
notes that the veteran does not specifically note pain in her 
right foot during her multiple examinations documented in her 
claims file; but rather, consistently describes her pain as 
being bilaterally in her shins.   
 
During the veteran's VA examination dated August 2006, 
discussed at length above, the examiner stated that regarding 
the veteran's right first metatarsal stress fracture, an old, 
well healed, mild, non-displaced fracture would not normally 
cause any residual pain and, if any pain remained, the level 
of pain would be minor. 

Although in August 2004, the examiner (Dr. V) noted that 
there was mild uptake within the mid right forefoot which may 
be due to recent and/or prior trauma, the notation of 
abnormality without any description of resulting impairment 
is insufficient to support a compensable rating under 
Diagnostic Code 5283 or Diagnostic Code 5284.

Additionally, there is no evidence of a limitation of range 
of motion in any portion of the veteran's extensive medical 
records. 
 
The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a compensable initial evaluation for bilateral 
anterior tibial ostalgia
is denied.

Entitlement to a compensable initial evaluation for residuals 
of a stress fracture of the right first metatarsal is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


